Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2021 has been entered.
Allowable Subject Matter
Claims 1-9 and 26-29 are allowed.
The following is an examiner’s statement of reasons for allowance: the combination of the most pertinent prior art Dietz et al (US 9,526,432) and Sarfaty et al (US 2010/0106047) teaches a device for obtaining an electrical conductance reading from a bioelectric meridian point of a patient, the device comprising: a sensor head configured to contact a patient’s skin at a first location: a primary conductive tip and an ancillary conductive tip positioned on the sensor head configured to contact a different portion of the patient’s skin than the primary conductive tip, wherein the primary conductive tip and the ancillary conductive tip are electrically isolated from each other to obtain independent measurements of electrical conductance when the sensor head is placed against the patient’s skin.
The prior art does not teach, disclose and/or fairly suggest the device obtains a primary electrical conductance reading between the primary conductive tip and a grounding contact configured to contact the patient’s skin at a different location than the location of the sensor head, and wherein the device obtains at least one ancillary electrical conductance reading between the ancillary conductive tip and the grounding contact.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAY A ABOUELELA/Primary Examiner, Art Unit 3791